1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                               ***
9    CHRISTOPHER BRIAN KINDER,                         Case No. 3:16-cv-00449-MMD-CBC
10                                     Petitioner,                    ORDER
            v.
11
     ROBERT LEGRAND, et al.,
12
                                   Respondents.
13

14          This counseled habeas petition comes before the Court on Petitioner’s motion for

15   leave to file a second amended petition (ECF No. 33). Respondents have opposed (ECF

16   No. 34), and Petitioner has replied (ECF No. 35).

17          Petitioner, through appointed counsel, filed a first amended petition for writ of

18   habeas corpus on June 28, 2018. (ECF No. 25.) Following investigation, counsel learned

19   that the factual basis of the ineffective assistance of counsel claim raised in Ground Two

20   is not accurate. Petitioner now seeks leave to file a second amended petition correcting

21   the factual basis of the claim.

22          Leave to amend should be freely given “when justice so requires.” Fed. R. Civ. P.

23   15(a)(2). However, leave to amend “is not to be granted automatically,” and the court

24   “considers the following five factors to assess whether to grant leave to amend: (1) bad

25   faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of amendment; and

26   (5) whether plaintiff has previously amended his complaint.” In re W. States Wholesale

27   Nat. Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013) (internal punctuation omitted).

28   ///
1           Having considered the relevant factors, and the general rule that leave to amend

2    is to be freely given when justice so requires, the Court will grant Petitioner leave to file

3    his second amended petition.

4           In accordance with the foregoing, it is therefore ordered that Petitioner’s motion for

5    leave to amend (ECF No. 33) is granted. The Clerk will file the second amended petition

6    (ECF No. 33-1) on the docket.

7           It is further ordered that Respondents’ motion for enlargement of time (ECF No.

8    37) is granted. Respondents will have forty-five days from the date of entry of this order

9    to answer or otherwise respond to the second amended petition.

10          DATED THIS 15th day of October 2018.

11

12                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  3
